Case 5:19-cv-00196-JSM-PRL Document 86 Filed 05/15/20 Page 1 of 4 PageID 2308



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  OCALA DIVISION

ADRIAN JOHNSON and RAY
BELARDINO,

       Plaintiffs,

v.                                                             Case No: 5:19-cv-196-Oc-30PRL

FEDEX GROUND PACKAGE SYSTEM,
INC.,

       Defendant.


                                           ORDER
       In this Fair Labor Standards Act case, Defendant FedEx Ground Package System, Inc.,

seeks sanctions against Plaintiff Ray Belardino for failing to produce discovery responses. (Doc.

64). For the following reasons, the sanction of dismissal is denied at this time, but Belardino is

directed to produce the requested discovery and pay the Defendant’s costs and fees for the motion.

       I.      Background

       On December 26, 2019, FedEx served discovery requests on Plaintiffs Johnson and

Belardino. (Doc. 64-2, 64-3). On January 23, 2020, Belardino’s counsel requested an extension

until February 14, 2020 to respond and FedEx agreed. (Doc. 64-4). On February 14, Plaintiffs’

counsel requested another three to four days to provide Johnson’s responses and another week for

Balardino’s. (Doc. 64-5). On March 5, FedEx still had not received Belardino’s discovery

responses and asked his attorney for an update. Belardino’s counsel said that Belardino had been

quiet so he sent a letter the week before warning that FedEx may move to dismiss for failure to

comply with discovery. Then, on March 12, FedEx asked Belardino’s counsel for another update

and learned that Belardino had been ill. (Doc. 64-6). As of March 23, however, Belardino had
Case 5:19-cv-00196-JSM-PRL Document 86 Filed 05/15/20 Page 2 of 4 PageID 2309



produced no discovery responses or documents and FedEx’s initial discovery request had been

pending for nearly 90 days. Now, FedEx asks this Court to sanction Belardino by dismissing his

complaint with prejudice. (Doc. 64).

        II.    Discussion

        A district court may sanction a party for improper conduct by dismissing its complaint with

prejudice. Lambert v. Worldwide Mktg. Techs. Corp., 708 F. App'x 559, 562 (11th Cir. 2017).

However, dismissal with prejudice is “an extreme sanction that may be properly imposed only

when: ‘(1) a party engages in a clear pattern of delay or willful contempt (contumacious conduct);

and (2) the district court specifically finds that lesser sanctions would not suffice.’” Betty K

Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1338 (11th Cir. 2005) (quoting World Thrust

Films, Inc. v. Int’l Family Entm’t, Inc., 41 F.3d 144, 1456 (11th Cir. 1995)).

        “[A]ll that is required to demonstrate willfulness, bad faith, and fault is ‘disobedient

conduct not shown to be outside the control of the litigant.’” Fitzgerald v. Gillis, No.

5:13CV261/MW/EMT, 2015 WL 4976536, at *7 (N.D. Fla. July 23, 2015), report and

recommendation adopted, No. 5:13CV261-MW/EMT, 2015 WL 4975290 (N.D. Fla. Aug. 20,

2015) (quoting Henry v. Gill Indus., Inc., 983 F.2s 943, 948 (9th Cir. 1993)). Here, the “willful

contempt” that FedEx argues Belardino engaged in is requesting multiple extensions, not

communicating with his counsel about the discovery requests, and ultimately failing to produce

the discovery. Although Belardino’s conduct has caused unnecessary delay, it does not yet rise to

the level of willful contempt that would warrant a dismissal. Betty K. Agencies Ltd., 432 F.3d at

1338.

        While his discovery responses remain outstanding, his attorney has sought and received

generous extensions from the Defendant. Defendant, in turn, while entitled to the discovery, has



                                                -2-
Case 5:19-cv-00196-JSM-PRL Document 86 Filed 05/15/20 Page 3 of 4 PageID 2310



not sought and obtained a motion to compel. Belardino has not violated a court order, though he

has nonetheless been required to respond to the requests. 1

          Belardino’s counsel submits that Plaintiff Johnson (who is Belardino’s stepson) reports

that Belardino was sick and out of work with bronchial pneumonia (Doc. 70). This assertion, made

by Belardion’s attorney, gives the Court pause in recommending a dismissal (especially since the

attorneys had been communicating about extensions and no motion to compel was sought), but the

claim is largely unsubstantiated. Belardino has not attached an affidavit or medical records to

support that he was sick or how his sickness prevented him from complying with discovery in a

case he initiated for a period of 90 days. Indeed, while being sick could explain his lack of

responses, without more it alone does not explain failing to produce any discovery for the entire

period.

          Even so, under the totality of the circumstances Belardino’s conduct (while moving close

to it) does not yet justify a dismissal at this time. Clark v. Keen, 346 F. App'x 441, 442 (11th Cir.

2009) (“[A] [v]iolation of a discovery order caused by simple negligence, misunderstanding, or



          1
           Notably, the violation of a court order is a significant factor in determining what sanctions are
appropriate for failing to participate in discovery. See, e.g., Lyle v. BASF Chemistry, Inc., 802 F. App’x
479, 479 (11th Cir. 2020) (deciding that dismissal with prejudice was appropriate when “[t]he district court
had amended its discovery deadlines three times to give Lyle more time to respond, and each time, she
failed to submit complete and adequate responses to the defendants’ discovery requests. At the in-person
hearing her attorney admitted that her responses were not adequate and also told the court that, at least as
to discovery about her medical history, Lyle intended to continue providing inadequate responses”); Clark
v. Keen, 346 F. App'x 441, 442–43 (11th Cir. 2009) (finding that dismissal was appropriate when plaintiffs
willfully failed to comply with the court’s discovery orders); Hashemi v. Campaigner Publications, Inc.,
737 F.2d 1538, 1538–39 (11th Cir. 1984) (finding that dismissal was appropriate when the appellant “defied
proper notices, confirmed agreements and court orders”); Moore v. Walgreens Co., No. 5:14-CV-670-OC-
30PRL, 2015 WL 6438295, at *2 (M.D. Fla. Oct. 22, 2015) (finding attorney’s fees and costs an appropriate
sanction when the plaintiff failed to appear for his properly noticed deposition on at least two separate
occasions and flagrantly disregarded the court’s explicit order); Fitzgerald v. Gillis, No.
5:13CV261/MW/EMT, 2015 WL 4976536, at *8 (N.D. Fla. July 23, 2015), report and recommendation
adopted, No. 5:13CV261-MW/EMT, 2015 WL 4975290 (N.D. Fla. Aug. 20, 2015) (finding dismissal
without prejudice an appropriate sanction when the plaintiff disregarded the court’s discovery orders).


                                                   -3-
Case 5:19-cv-00196-JSM-PRL Document 86 Filed 05/15/20 Page 4 of 4 PageID 2311



inability to comply will not justify a Rule 37 . . . dismissal.”) (quoting Malautea v. Suzuki Motor

Co., 987 F.2d 1536, 1542 (11th Cir. 1993)). Although a sanction of dismissal will not be imposed

at this time, Belardino is obligated to comply with discovery and is reminded that “[d]iscovery in

this district should be practiced with a spirit of cooperation and civility.” MIDDLE DISTRICT

DISCOVERY (2015) at 3. Belardino should remain in contact with his attorney to discuss any

issues he has with the discovery requests to avoid further potential sanctions.

         Because the discovery is due and owing, and because FedEx was required to file this

motion to obtain some action by Belardino, Plaintiff will be compelled to produce his responses

and, under Fed. R. Civ. P. 37, pay the fees and costs incurred by FedEx for filing the motion.

         III.   Conclusion

         Accordingly, FedEx’s motion is denied as to its request for dismissal, but granted to the

extent that Plaintiff Belardino shall respond to the requests for discovery on or before June 1,

2020 and shall pay all costs and fees incurred by FedEx in making the current motion. Belardino

should expect that any failure by him to comply with this Order will result in the dismissal of his

claim.

         FedEx should file the appropriate motion to collect expenses under Rule 37(a)(5)(A) within

ten days, and Belardino may file a response within seven days thereafter.

         DONE and ORDERED in Ocala, Florida on May 15, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties

                                                -4-
